Certificate of Registration

 

 

Form GATT
. _ ` , Foraluw¢edwork

This Certincate issued under the seal of the Lop)'right unmpsmzscgmmomcz

Oziice in accordance with title 17, Um'ted State$ Code, lEG'S?W'°NWWE*

attests that registration has been made for the work

identified below. The information on this certificate has Tx

been made a part Ofthe Cc)pyright OHice records. 6_484_646 _
/)% © |Illlllllllllll t

\
ma
M_» ./A. MM.H Tx FA-’" 41-" i. |SR
©€C l IVE DATE OF R‘EGBTRAT|ON

Register of Copyrights, United States of America

2 ,'U leaf
W v il

D° N°T WRITE ABDVE TH|S LlNE. lF VC'U NEED MORE SPACE, USE FOR|I BRTTICON.

'rm.£:
j a GrundriB der katholischen Dogmatik

F_nglish translation:
Fundamentals of Catho|ic Dogma

h DESCRIP"I'ION 0¥ 'I'HE WORK: (Cheo\' one or mon¢)

d literary work u pictorial. graphic or sculptunl work

0 musical work, including any accompanying words . o motion pictuxe or other audiovisual work

o dramatic work, including any accompanying music l.'l architectural work

ct pantoxnime or dtoreographic work 2 sound recording creamd in (year)

Mm…o(s ._ ._ _ ..
2 a wm Luawigou

Citizens}\ip (when work wagcneated): German
Dmnidle (wh¢n work was createdt. German
Date of death August 25, 1985 “’

b rim

Citizemhip (when work was denied):
Domidle (when work was created):
Date of deaths

 

   

 

   

t.'.£

3 wm ANDNA'noN or maucA'noN: wmata p“bw¢a, gm annum mem in wm iew..M) '
Ye='“~ 1952

Nauon: Germany

l l ' OWNER(S) OF U.$. COPYRIGPU`:
4 a Nm¢ Bischoniches seminar st willibald

Md““' Leonrodpmz 3
0-85072 Eichsrau
GERMANY

   

 

b Meansbywhidicopyrightownexshipwastrmsfemd
Nwr¢rhnmd\¢aum)=

   
   
    
   

APPL|CAT|ON RECENED

§ FEB 2 1 2014

5
§§ osPos',' tracech

§§ §§ 21 2014
8

Aaaignment of all rights transferred by contract between
Regina Ott (who inherited the rights from her brother
Ludwig Ott)_and the Bischofiiohcs Seminar St. Willibald.

 

FUNJS RECENED

Case 3:16-cV-00695-FDW-DCK Document 94-3 Filed 11/14/18 Page 1 of 2

*
EXAMINED BV_ FORM GA'IT
l eac

 

 

 

cHEcKEo Bx_)
FOR
WESPONDENCE COPYRBHT
ves oFFlcE
use
oNLY

1

00 NGTWR|TE ABOVE TiIS L|NE. lF YQU NEED MORE SPICE USE FQRM GATTICON.

LMWTONCFCOPYRIGl-H:Lfetheregistr?tiondoeamtectendwd\eendrework,daaibethematexialthatiscovemdbythemgisuatimu 5

PREVIOUS REGISTRATION: If this work was ever registered in the U.S. Copyright Office, give the registration number and year if knowm

DEPOS!T ACCOUNT lt the registration fee is to be charged to a depos`t account established in the Copyrigh\ Office, give thenarne and number

oftlmtaccount.Donotgivecreditcardinformat'lononthisform. 7
Namev Acco\thu.mber'

 

CORRESPONDENCE Give the name and address to which corresponde about this application should be sent. 0 Same aa space 4a

Baronius Press Ltd El San~e as space 9.
78 York Street
London

WlH lDP

UN|'I'ED KINGDOM

m mm code md medium mm > 0044 207 193 3949 small v info@baroniuspress.com ran number > 0044870| 123864
cemmcmon* t muhamigned, hereby mary tamm the (check on¢) `

u Author 8
u Owner of U.S. copyright
d Asem°f Bischbflichcs S¢minar SL,Willibald . . _ '

(Na.me of author or owner of U$. mpyright)
of the work identihed in this application and that the statements made by me in this application are correct to the best of my knowledge

Typed or printed name: Lil'tda Lorcnz Date: 20 February 2014

GHandwritten signature (X) V

@»’Q@/dw
cm ...... M

wule . 'W\WW:W!
funding mmusP§Ud _
window mcmanupcv

mm 78 York Street,
addr\u: _oFMM-son v
London, wm mP, UNITED KINGDOM °"”""'°'“°° ,.,,.,.,.

 

 

 

 

 

 

 

w
°:17\.|5€5“¢) AnypnavwhaWmde¢ltaluMdamdtaahhmdmhrcopyrl¢\tudmtlmMdhbymmuhsqmmldheonnaabn
wmataanrlcahn.mdbalnadnatmhnm

FormGATT-F\ll Muad:o¢ml$ Prhtdonnmydadpq:¢ uammgdlww&m-mh.m

Case 3:16-cV-00695-FDW-DCK Document 94-3 Filed 11/14/18 Page 2 of 2

